UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:July 10,2007 Commission File Number 1-32591 SEASPAN CORPORATION (Exact name of Registrant as specified in its Charter) Unit 2, 7th Floor, Bupa Centre, 141 Connaught Road West, Hong Kong China (Address of principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F x Form 40-F o [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-I Rule 101 (b)(1).] Yes o No x [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b)(7).] Yes o No x [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.] Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Item 1 - Information Contained in this Form 6-K Report Attached as Exhibit I is a copy of an announcement of Seaspan Corporation datedJuly 10,2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEASPAN CORPORATION Date:July 10, 2007 By: /s/Sai W. Chu Sai W. Chu ChiefFinancial Officer Exhibit I Seaspan Corporation Unit 2, 7th Floor, Bupa Centre 141 Connaught Road West Hong Kong, China c/o 2600 - 200 Granville Street Vancouver, BC Canada V6C 1S4 Tel: 604-638-2575 Fax: 604-648-9782 www.seaspancorp.com FOR IMMEDIATE RELEASE SEASPAN ANNOUNCES CONFERENCE CALL AND WEBCAST TO DISCUSS RESULTS FOR THE SECOND QUARTER ENDED JUNE 30, 2007 Hong Kong, China, July 10, 2007 – Seaspan Corporation (“Seaspan”) (NYSE: SSW) plans to release its financial results for the second quarter ended June 30, 2007, on Wednesday, July 18, 2007 after market close. Seaspan plans to host a conference call for all shareholders and interested parties immediately following the release at 5:00 p.m. Eastern Time to discuss the results. Conference Call and Webcast Information: Date of Conference Call: Wednesday, July 18, 2007 Scheduled Time: 5:00 p.m. ET / 4:00 p.m. CT / 3:00 p.m. MT / 2:00 p.m. PT Participant Toll Free Dial In #: 1-800-817-4887 International Dial In #: 1-913-981-4913 To access the live webcast of the conference call, go to www.seaspancorp.com and click on “Investor Relations” then “Events Calendar” for the link.The webcast will be archived on the site for one year. A replay of the conference call will also be available from 8:00 p.m. ET on July 18, 2007 through to 11:59 p.m. ET on August 1, 2007.The replay telephone numbers are: 1-888-203-1112 or 1-719-457-0820 and the replay passcode is: 1607040. -more- About Seaspan Seaspan owns containerships and charters them pursuant to long-term fixed-rate charters. Seaspan’s fleet of 55 containerships consists of 29 existing containerships and 26 to be delivered over approximately the next 3.5 years. The 26 vessels that Seaspan has contracted to purchase are already committed to long-term time charters averaging approximately 11 years in duration from delivery. Seaspan’s operating fleet of 29 vessels has an average age of approximately four years with an average remaining charter period of approximately eight years. Seaspan’s customer base consists of seven of the largest liner companies, including China Shipping Container Lines, A.P. Møller-Mærsk, Mitsui O.S.K. Lines, Hapag-Lloyd, Coscon, K-Line and CSAV. Seaspan’s common shares are listed on the New York Stock Exchange under the symbol “SSW.” For Investor Relations Inquiries: Mr. Sai W. Chu Chief Financial Officer Seaspan Corporation Tel. 604-638-2575 For Media Inquiries: Mr. Leon Berman The IBG Group Tel. 212-477-8438 -end-
